Exhibit 16.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 209 * Fort Lee * NJ 07024 P.O. Box 436402* San Diego* CA 92143-9402 619-623-7799 * Fax 619-564-3408 * stan2u@gmail.com May 20, 2012 United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: X-Factor Communications Holdings, Inc. Dear Sir/Madam: We have read Item 4.01 of the Form 8-K, dated May 21, 2012, of X-Factor Communications Holdings, Inc. (formerly known as Organic Spice Imports, Inc. and hereinafter referred to as the "Company"), regarding the recent change of auditors.We agree with such statement made regarding our firm.We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA Registered with the Public Company Accounting Oversight Board Member of New Jersey Society of Certified Public Accountants Registered with Canadian Public Accountability Board
